OPINION — AG — ** ELECTIONS — DECLARATIONS OF CANDIDACY — EFFECT OF FILING FOR SECOND OFFICE ** A SECOND FILING OF A DECLARATION OF CANDIDACY BY A PERSON FOR THE OFFICE OF COUNTY COMMISSIONER HAS THE EFFECT OF WITHDRAWING HIS PRIOR FILING OF A DECLARATION OF CANDIDACY FOR THE OFFICE OF STATE SENATOR. THE STATE ELECTION BOARD, THROUGH ITS SECRETARY, SHOULD TREAT A WITHDRAWAL BY FILING A SECOND DECLARATION OF CANDIDACY IN THE SAME MANNER AS A WITHDRAWAL WOULD BE TREATED UNDER 26 O.S. 1975 Supp., 5-115 [26-5-115]. SINCE THERE IS ONLY ONE REMAINING CANDIDATE, SAID CANDIDATE SHOULD BE CONSIDERED AS AN UNOPPOSED CANDIDATE AND DEEMED TO HAVE BEEN ELECTED IN ACCORDANCE WITH 26 O.S. 1975 Supp., 6-102 [26-6-102] CITE: 26 O.S. 1975 Supp., 5-115 [26-5-115], 26 O.S. 1975 Supp., 6-102 [26-6-102] (MICHAEL CAUTHRON)